department of the treasury internal_revenue_service washington d c uniform issue list 6e-t ep a tax_exempt_and_government_entities_division nov legend company a company b company c bank m plan x plan y plan z dear this is in response to a request for a private_letter_ruling dated date as revised by letters dated date date and date submitted on your behalf by your authorized representatives regarding the tax consequences of the spin-off of a subsidiary by the parent_corporation sponsoring plan z following facts and representations in connection with this request your authorized representatives have submitted the is the parent_corporation of its wholly-owned subsidiary company b and company c company a is a wholly-owned subsidiary of company b company a’s operations consist of two separate and page fundamentally different businesses company a has determined that the best way to maximize the long-term value of each business is to separate the businesses through a tax-free spin-off accordingly company a intends to consummate an underwritten initial_public_offering ipo of up to percent of the total common_stock of company c and then distribute to company a shareholders the remaining common_stock of company c in proportion to each shareholder’s relative ownership of company a stock the spin-off’ it is anticipated that the spin-off will occur about three months following the ipo and will take the form of a tax-free stock_dividend to the spin-off is intended to qualify under sec_355 of the internal company a’s shareholders revenue code code and will be conditioned upon the opinion of counsel to that effect following the spin-off company a and company c will no longer be part of the same controlled_group_of_corporations within the meaning of sec_414 c m or or sec_409 of the code company a maintains plan z for the benefit of its employees company c does not participate in plan z plan z is a defined_contribution_plan intended to qualify under code sec_401 and to be an employee_stock_ownership_plan esop as described in code sec_4975 plan z includes a cash_or_deferred_arrangement as described in code sec_401 plan z was established also sponsored by company a _ established in was converted from a trasop to a payroll-based trasop paysop company a also maintains two other pension plans pension plans as a result of the merger of plan x and plan y which were plan x was a profit-sharing_plan plan y an esop was was a tax_credit esop trasop in plan y and frommiii -_- toll your authorized representative has represented that the shares of company a common_stock acquired by plan y while it was a trasop and the shares of company a common_stock acquired by plan y while it was a paysop are segregated and held in accounts separate from the remainder of the plan z assets however the trasop shares are not held in accounts separate from the when it entered into an exempt loan paysop shares plan y remained a paysop until during these years as a paysop the only allocations of company a common_stock in plan y were attributable to the paysop feature plan y took out a second exempt loan inl referred to collectively as the exempt loans the mb loan was refinanced in j but the term of the the only provision of the loan that loan which matures plan z assumed this loan under the terms of plan z all company changed was the interest rate a shares acquired with the proceeds of the exempt loans are held in the plan z suspense_account until they are released and allocated to participants’ accounts in accordance with the terms of plan z dividends received on company a shares held in the plan z suspense_account and on certain company a shares acquired with the proceeds of the exempt loans and allocated to participants’ accounts must be used to pay principal and interest on the exempt loans a was not extended pursuant to the spin-off described above plan z will hold a proportionate share of company c stock based on its relative ownership of company a stock based upon the advice of bank m its investment banker company a estimates that immediately following the spin-off the shares of company a stock held by plan z will be approximately percent of the aggregate market_value of all of the assets held by plan z specifically plan z will hold approximately ke shares of company c stock in its suspense_account the trustee of plan z intends to sell the company c shares held in plan z’s suspense_account and also held in participants’ paysop trasop page bank m has estimated that proceeds to purchase company a shares accounts and use the spproxinnately mi shares of company a stock will be acquired with the proceeds from the company c shares held in plan z’s suspense_account company a also anticipates that some plan z participants will sell some of the company c shares in their accounts other than in their paysop trasop accounts which will be sold by the trustee of plan z as described above and that the pension plans which are expected to hold nearly one million shares of company c stock after the spin-off will sell some or all of these shares company a believes that it will be necessary to use the open market for these purchases and sales bank m capitalizations comparable to that of company c in order to estimate company c’s daily trading volume bank m has estimated that plan z could sell no more than of its daily trading volume without causing a disruption in the market for company c shares based on the number of company c shares held in plan z’s suspense_account bank m estimates that it would take to trading days to complete the sale of these shares this analysis does not include sales by the pension plans prepared a detailed analysis of the daily trading volume of companies with market based on its analysis bank m has bank m applied the same analytical method to determine the number of shares of company a stock that could be purchased without disrupting the market estimated that it would take to trading days to complete the purchase bank m has advised company a that completing the sale of company c stock and reinvesting the proceeds in company a stock within days could result in potential downward pressure in the market price of company c shares and significant upward pressure in the market price of company ashares accordingly bank m recommends that company a allow calendar days trading days to complete the sales and purchases described above this number allows for a certain amount of overlap between the sale of company c based on the foregoing facts and representations your authorized representatives have requested the following rulings these results would cause a significant loss of value to plan z and its participants shares and the purchase of company a shares the company c shares received by plan z as a result of the spin-off will not constitute employer_securities for purposes of code sec_409 and sec_4975 that if the 90-day reinvestment_period of sec_1_46-8 of the income_tax regulations regulations applies to plan z the commissioner of the service shall extend said reinvestment_period pursuant to his authority under sec_1_46-8 so that the sale of the company c shares by plan z following the spin-off and the reinvestment of the proceeds of such sale in company a shares may take place over a period commencing on the date of the spin-off and ending on the date that i sec_612 calendar days following such date the reinvestment_period without resulting in the failure of plan z to satisfy the requirement of code sec_4975 that plan z be designed to invest primarily in employer_securities page the shares of company c acquired by plan z as a result of the spin-off will be treated a sec_3 securities_of_the_employer_corporation for purposes of excluding net_unrealized_appreciation from income under sec_402 of the code for purposes of determining net_unrealized_appreciation under sec_402 of the code the basis of the company a and company c shares held by plan z will be determined by allocating the shares basis in the company a shares immediately before the spin-off between the company a and company c shares immediately after the spin-off in accordance with the rules under sec_358 of the code to the extent that the spin-off is tax-free under sec_355 of the code to the extent that plan z disposes of the shares of company c and reinvests the proceeds in shares of company a within the reinvestment_period the basis of the replacement shares of company a for purposes of determining net_unrealized_appreciation under sec_402 of the code will be equal to the basis of the shares of company c determined in the manner described in ruling_request above following the spin-off distributions during the reinvestment_period to plan z participants of company c shares allocated to their accounts will constitute distributions of employer_securities in satisfaction of the requirement under sec_409 of the code during the reinvestment_period the number of shares of company c held in the suspense account as well as any cash representing the proceeds upon the sale of any such company c shares held in the suspense_account suspense cash proceeds will be taken into consideration when calculating the number of shares to be released from suspense under sec_4975 of the code and may then be converted to an equivalent number of shares of company a for release from suspense based on the fair_market_value of the shares of company c and shares of company a and the amount of suspense cash proceeds at the time of such release to the extent that plan z disposes of the shares of company c received pursuant to the spin-off and reinvests the proceeds in shares of company a dividends_paid on such shares of company a which are used to repay the exempt loans will be treated as applicable_dividends under code sec_404 and will be deductible by company a under sec_404 to the same extent that dividends_paid with respect to the original company a shares purchased with proceeds of the exempt loans were deductible by company a to the extent that plan z receives company c shares with respect to its currently held company ee the company a stock acquired ‘a shares which were acquired on or before disposition of such company c shares will be deemed to have been with the proceeds from any a so that these company a shares will not be subject_to the acquired prior diversification rules contained in sec_401 of the code if the acquisition of these company a shares is accomplished within days after the spin-off or within an extended period approved by the service with respect to ruling_request sec_4975 of the code states that the term qualifying_employer_security means any employer_security within the meaning of sec_409 page sec_409 of the code provides in pertinent part that the term employer_securities means common_stock issued by the employer or by a corporation that is a member of the same controlled_group which is readily tradeable on an established_securities_market in the present case your authorized representative has represented that following the spin-off company c will no longer be a member of the same controlled_group as company a for purposes of code sec_409 therefore after the spin-off the company c employer_securities with respect to plan z which is maintained by company a for purposes of sec_409 and sec_4975 of the code shares will not constitute accordingly with respect to ruling_request we conclude that the company c shares received by plan z as a result of the spin-off will not constitute employer_securities for purposes of code sec_409 and sec_4975 with respect to ruling_request sec_409 of the code provides that a tax_credit_employee_stock_ownership_plan is a defined_contribution_plan which is designed to invest primarily in employer_securities as defined in sec_409 sec_1_46-8 of the regulations provides that the requirement that a tax_credit_employee_stock_ownership_plan be designed to invest primarily in employer_securities is a continuing obligation therefore a transaction changing the status of a corporation as an employer may require the conversion of certain plan assets into other_securities sec_1_46-8 of the regulations also provides that cash or other assets derived from the disposition of employer_securities held by a tax_credit_employee_stock_ownership_plan must be reinvested in employer_securities not later than the 90th day following the date of disposition however the commissioner may grant an extension of the period for reinvestment in employer_securities depending on the facts and circumstances of each case under the facts and circumstances described above it is appropriate to apply sec_1_46-8 of the regulations to plan z your authorized representatives have submitted a detailed mathematical analysis prepared by bank m which establishes expected daily trading volumes for company a and company c by comparing certain financial data with that of a number of other companies with similar market capitalizations based on this analysis and the number of shares to be bought and sold bank m has recommended that calendar days trading days be allowed for the sale of company c stock and reinvestment into company a stock to avoid disrupting the market bank m has advised company a that completing the reinvestment within days from the date of the spin-off would deflate the market price of company c stock and inflate the market price of company a stock resulting in a significant loss of value to plan z and its participants since prudent management of the reinvestment will require a period of time longer than the days provided in sec_1_46-8 of the regulations an extension of the 90-day period is reasonable under the facts and circumstances described above taking into consideration all of the facts and circumstances of this case we conclude with respect to ruling_request that the sale of company c shares by plan z following the spin-off and the reinvestment of the proceeds of such sale in company a shares may take place over a period page commencing on the date of the spin-off and ending on the date that i sec_612 calendar days trading days following such date the reinvestment_period without resulting in the failure of plan z to satisfy the requirement of code sec_4975 that plan z be designed to invest primarily in employer_securities with respect to ruling_request sec_3 through sec_402 of the code provides that in the case of a lump sum distribution which includes securities_of_the_employer_corporation unless a taxpayer elects otherwise there shall not be included in gross_income the net_unrealized_appreciation attributable to that part of the distribution which consists of securities_of_the_employer_corporation sec_402 of the code provides generally that the term securities_of_the_employer_corporation includes securities of a parent or subsidiary_corporation as defined in subsections e and f of sec_424 of the employer_corporation sec_1_402_a_-1 of the regulations provides that the amount of net_unrealized_appreciation in securities_of_the_employer_corporation which are distributed by the trust is the excess of the market_value of such securities at the time of distribution over the cost or other basis of such securities to the trust sec_1_402_a_-1 of the regulations sets forth the manner in which the cost or other basis to the trust of a distributed security of the employer_corporation is calculated for the purpose of determining the net_unrealized_appreciation on such security sec_1_402_a_-1 provides that if a security was earmarked for the account of a particular employee at the time it was purchased by or contributed to the trust so that the cost or other basis of such security to the trust is reflected in the account of such employee such cost or other basis shall be used in revrul_73_29 1973_1_cb_198 securities of an employer_corporation held by its qualified_plan were transferred to the qualified_trust of an unrelated corporation when the first employer sold part of its business and transferred some of its employees to an unrelated corporation it was held that shares of stock of the seller corporation distributed from the buyer's qualified_trust to employees of the buyer corporation who are former employees of the seller corporation are securities_of_the_employer_corporation and will always be securities_of_the_employer_corporation even after those shares and the employees in whose accounts they were held were transferred to an unrelated corporation in the present case company c is a wholly-owned subsidiary of company b which is a wholly- owned subsidiary of company a prior to the spin-off therefore prior to the spin-off company c stock constitutes securities_of_the_employer_corporation within the meaning of sec_402 e of the code pursuant to and simultaneously with the spin-off company c will cease to be a subsidiary of company b in addition the company c stock distributed to the plans pursuant to the spin-off will represent part of the pre-spin-off value of the company a stock accordingly with respect to ruling_request we conclude that the shares of company c acquired by plan z as a result of the spin-off will be treated as securities_of_the_employer_corporation for purposes of excluding net_unrealized_appreciation from income under sec_402 of the code page with respect to ruling_request the spin-off is conditioned upon receipt by company a of an opinion of counsel to the effect that the spin-off will be tax-free under sec_355 of the code sec_1_358-2 of the treasury regulations provides that if as a result of a transaction under sec_355 a shareholder who owned stock of only one class before the transaction owns stock of two or more classes after the transaction then the basis of all the stock held before the transaction is allocated among the stock of all classes held immediately after the transaction in proportion to the fair market values of the stock of each class accordingly we conclude with respect to ruling_request that for purposes of determining net_unrealized_appreciation under sec_402 of the code the basis of the company a and company c shares held by plan z will be determined by allocating the basis in the company a shares immediately before the spin-off between the company a shares and company c shares immediately after the spin-off in accordance with the rules under sec_358 of the code to the extent that the spin-off is tax-free under sec_355 of the code with respect to ruling_request sec_402 of the code provides in pertinent part that for purposes of sec_402 in the case of any transaction in which either a the plan trustee exchanges the plan's securities_of_the_employer_corporation for other such securities or b the plan trustee disposes of securities_of_the_employer_corporation and uses the proceeds of such disposition to acquire securities_of_the_employer_corporation within days or such longer period as the secretary may prescribe the determination of net_unrealized_appreciation shall be made without regard to such transaction in the present case we have already indicated that company c shares received by plan z as a result of the spin-off are securities_of_the_employer_corporation as defined in sec_402 of the code for purposes of sec_402 the disposition by plan z of company c shares followed by the reinvestment of the proceeds in company a stock is thus a disposition of securities_of_the_employer_corporation followed by a reinvestment of the proceeds in securities_of_the_employer_corporation in accordance with sec_402 if such reinvestment occurs within days or such longer period as the secretary may prescribe the transaction is ignored for purposes of determining net_unrealized_appreciation with respect to those securities we previously concluded with respect to ruling_request that the 90-day reinvestment_period of for the same sec_1_46-8 of the regulations is extended to a total of calendar days reasons set forth in our response to that ruling_request we conclude that the 90-day reinvestment_period described in sec_402 is also extended to a total of calendar days from the date of the spin-off reinvestment_period accordingly we conclude with respect to ruling_request that to the extent that plan z disposes of the shares of company c and reinvests the proceeds in shares of company a within the reinvestment_period the basis of the replacement shares of company a for purposes of determining net_unrealized_appreciation under sec_402 of the code will be equal to the basis of the shares of company c determined in the manner described in ruling_request above with respect-to ruling_request sec_409 of the code provides that a participant in a trasop or esop must have a right to demand that his benefit be distributed in the page form of employer_securities as defined in sec_409 as discussed above to the extent the spin-off resulted in plan z holding non-employer securities reinvestment in company a shares is required within days following the date of receipt or such longer period of time allowed by the commissioner based on the facts and circumstances we ruled above in ruling_request that this reinvestment may take place within the reinvestment_period however when a participant becomes entitled to a distribution under plan z during the reinvestment_period the distribution of any non-employer securities derived from ownership of employer_securities held in a participant's account during this period is considered a distribution of employer_securities that satisfies the requirements of sec_409 accordingly we conclude with respect to ruling_request that following the spin-off distributions during the reinvestment_period to plan z participants of company c shares allocated to their accounts will constitute distributions of employer_securities in satisfaction of the requirement under sec_409 of the code with respect to ruling_request sec_54_4975-7 of the regulations provides generally that an exempt loan for an esop must provide for the release from encumbrance of plan assets used as collateral for the loan it further provides that for each plan_year during the duration of the loan the number of securities released must equal the number of encumbered securities held immediately before release for the current plan_year multiplied by a fraction the numerator of which is the amount of principal and interest_paid for the year and the denominator of which is the sum of the numerator plus the principal and interest to be paid for all future years finally sec_54 b provides that if collateral for the loan includes more than one class of securities the number of securities of each class to be released for a plan_year must be determined by applying the same fraction to each class sec_54_4975-11 of the regulations provides that all assets acquired with the proceeds of an exempt loan under sec_4975 of the code must be held in the suspense_account and withdrawn as if encumbered in the present case the company c stock received by plan z in the spin-off is received as a result of plan z's ownership of company a stock which was acquired with the proceeds of the exempt loan similarly the suspense cash proceeds received by plan z are received as a result of pian z’s ownership of company a stock which was acquired with the proceeds of the exempt loan for purposes of sec_54_4975-11 of the regulations the company c stock is treated as if it was also acquired with the proceeds of the exempt loan in addition under these particular facts and circumstances it is appropriate to also treat the suspense cash proceeds as so acquired for purposes of the application of sec_54_4975-7 of the regulations during the reinvestment_period accordingly the company c stock and the suspense cash proceeds are taken into account in determining the number of shares to be released in accordance with sec_54_4975-7 of the regulations by applying the fraction to them separately however in place of the release of company c stock and suspense cash proceeds from the suspense_account an equivalent amount of company a stock should be released based on the fair market values of both company a stock and company c stock and the number of shares of company a stock that could be purchased on the last day of the year with the suspense cash proceeds held at such date page accordingly we conclude with respect to ruling_request that during the reinvestment_period the number of shares of company c held in the suspense_account as well as the suspense cash proceeds will be taken into consideration when calculating the number of shares to be released from suspense under sec_4975 of the code and may then be converted to an equivalent number of shares of company a for release from suspense based on the fair_market_value of the shares of company c and shares of company a and the amount of suspense cash proceeds at the time of such release with respect to ruling_request sec_404 of the code generally permits a corporation to deduct the amount of any applicable_dividend paid in cash by the corporation during the taxable_year with respect to employer_securities which are held on the record_date for such dividend by an esop which is maintained by the corporation paying the dividend or any other member of the same controlled_group sec_404 defines the term applicable_dividend to include any dividend which in accordance with plan provisions is used to make payments on an exempt loan the proceeds of which were used to acquire the employer_securities whether or not allocated to participants with respect to which the dividend is paid sec_404 provides that a dividend described in sec_404 paid with respect to employer_securities allocated to a participant is an applicable_dividend only if the plan provides that employer_securities with a fair_market_value of at least the amount of the dividend are allocated to the participant sec_404 provides that the term employer_securities has the same meaning given such term by sec_409 under sec_409 the term employer_securities generally means common_stock issued by the employer or by a corporation which is a member of the same controlled_group which is readily tradeable on an established_securities_market in this case the company c shares were acquired by plan z pursuant to the spin-off as the direct result of plan z's ownership of the original company a stock which was acquired with the proceeds of the exempt loan the company c shares held by plan z after the spin-off will represent part of the value of the original company a shares held prior to the spin-off and acquired with the proceeds of the exempt loan since the company c shares represent part of the assets acquired with the proceeds of the exempt loan if plan z disposes of the company c shares and reinvest the proceeds in company a shares within a reasonable period of time we believe that the replacement company a shares should be treated as assets acquired with the proceeds of the exempt loan accordingly we conclude with respect to ruling_request that to the extent that plan z disposes of the shares of company c received pursuant to the spin-off and reinvests the proceeds in shares of company a dividends_paid on such shares of company a which are used to repay the exempt loans will be treated as applicable_dividends under code sec_404 and will be deductible by company a under sec_404 to the same extent that dividends_paid with respect to the original company a shares purchased with proceeds of the exempt loans were deductible by company a with respect to ruling_request sec_401 of the code provides generally that any employee who has attained age and has completed ten years of participation in an esop is entitled annually during a six-year period to direct diversification of at least percent of the will be deemed to have been for purposes of section page participant's account balance in the esop percent in the sixth year the diversification requirement is effective with respect to shares acquired by the esop after date pursuant to q a of notice_88_56 1988_1_cb_540 notice employer_securities acquired by an esop or tax_credit esop after acquired by or contributed to the esop on or before a of the code in certain circumstances one of these circumstances is when cash or other assets derived from the disposition of employer_securities pursuant to a corporate_reorganization or acquisition attempt whether or not successful which are used to purchase other employer_securities will be treated as acquired by or contributed to the esop on or before date if the period between the disposition and the reinvestment does not exceed days or such longer period as may be granted by the commissioner under rules similar to those of sec_1 e of the regulations in the present case the spin-off constitutes a corporate_reorganization in which cash or other assets iia disposition of certain employer_securities which were acquired on or before in accordance with notice_88_56 if the assets invested in company c stock are reinvested in company a stock within days of the spin-off or such longer period as may be granted by the commissioner the company a stock so acquired will be treated as acquired by plan on or before date and consequently will not be subject_to the diversification requirements of sec_401 of the code we previously concluded with respect to ruling_request that the 90-day reinvestment_period of for the same sec_1_46-8 of the regulations is extended to a total of calendar days reasons set forth in our response to that ruling_request we conclude that the 90-day reinvestment_period described in notice_88_56 is also extended to a total of calendar days from the date of the spin-off reinvestment_period accordingly we conclude with respect to ruling_request that to the extent that plan z receives company c shares with respect to its currently held company a shares which were acquired on or before date the company a stock acquired with the proceeds from any disposition of such company c shares will be deemed to have been acquired prior to date so that these company a shares will not be subject_to the diversification rules contained in sec_401 of the code if the acquisition of these company a shares is accomplished within the reinvestment_period this ruling letter is based on the assumption that plan z is qualified under sec_401 of the code and meets the requirements of sec_4975 and that its related trust is tax exempt under sec_501 at all relevant times this ruling letter is also based on the assumption that the trasop and paysop shares have been maintained in a manner consistent with the applicable provisions of the code and regulations this ruling letter is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent page a copy of this ruling letter is being sent to your authorized representative in accordance with a power of attomey on file in this office if you have any questions about this letter please contact please refer to se t ep ra t sincerely yours tances v sloan manager employee_plans technical group enclosures deleted copy form_437 ce department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division nov uniform issue list et ep rat legend taxpayer company e company f ira annuity g amount h amount i dear this letter is in response to a request for a letter_ruling dated date as supplemented by additional correspondence dated date date date and date from your authorized representative in which you have applied for a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested the taxpayer i sec_72 years old taxpayer’s spouse of fl years passed away in taxpayer’s spouse was an attorney and handled all of the couple’s business affairs after the death of taxpayer’s spouse taxpayer’s son served as her financial advisor and stockbroker taxpayer’s son is a registered_representative and was previously employed by company e taxpayer’s spouse unbeknownst to taxpayer had used the proceeds from an individual_retirement_account described in code sec_408 to purchase jra annuity g an individual_retirement_annuity under sec_408 issued by company f taxpayer’s son who was a broker with company e at that time facilitated the purchase of ira annuity g by taxpayer’s spouse taxpayer was named the beneficiary of ira annuity g the taxpayer’s mother passed away in february she resided at the taxpayer’s home until august when she entered a respite center suffering from alzheimer’s disease for a number of years until their recent deaths taxpayer had provided nursing care to her husband and mother as a result taxpayer was physically and mentally exhausted shortly after her husband’s death taxpayer was contacted by her son and advised that there was an annuity ira annuity g with a death_benefit option taxpayer was not advised that the annuity was an ira annuity the taxpayer was told to cash in the qualified annuity due to the guaranty feature which provided that she would receive the greater of the fair_market_value on the date of the surrender or the actual investment the amount actually invested in the annuity was higher than the fair_market_value at the date the annuity was surrendered the taxpayer due to her lack of understanding of the tax consequences of this transaction relied upon her son who was a registered_representative taxpayer’s son assured taxpayer that company e would handle the processing of the claim relying on her son’s advice on date taxpayer signed a form provided by company e for the purpose of claiming the death_benefit taxpayer’s son was not present at the time the form was completed and taxpayer was not given any explanation regarding the form by the representative of company e due to the taxpayer’s lack of financial experience and knowledge taxpayer did not review the form before signing it the proceeds from ira annuity g in amount h less the withholding of federal income taxes amount i were deposited in an interest bearing non-ira account with company f on date taxpayer met with her accountant on date to begin preparing her tax_return for the calendar_year and was advised that amount h was from an ira annuity and could have been rolled over the proceeds as described above still remain in the non-ira account with company f none of the proceeds have been used by the taxpayer taxpayer has not violated the requirements of code sec_408 the taxpayer has not received any other amount from an individual_retirement_account or individual_retirement_annuity during the one year previous which was not includible in her gross_income because of sec_408 based on the above facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution in amount h from ira annuity g maintained with company f because the failure to waive such requirement would be against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by you demonstrates that the rollover of funds amount h from ira annuity g to another ira was not made within days due to your lack of experience in financial matters you relied upon the advice of your son who serves as your financial advisor you were advised by your son a registered_representative to cash in ira annuity g however neither your son nor a representative of company e informed you that ira annuity g was an ira annuity that could be rolled over under these circumstances you could not reasonably satisfy the requirement that the funds be deposited in an ira within days of the distribution from company f therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of funds amount h from ira annuity g with company f you are granted a period of days from the issuance of this ruling letter to contribute amount h to an ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution this amount amount h will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representatives pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact es se t ep ra ti ld sincerely yours cartlen watkins manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
